Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
Claim(s) 1, 3, 5-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pivonka et al. US 2018/0256906 (hereafter ‘906) or WO/2017/044904 (hereafter ‘904) in view of Phillips US 2020/0230417 or alternatively, Bright et al US 2019/0038646 and Boggs, II et al 2010/0274310 in view of Phillips .
Pivonka et al US2018/0256906 (hereafter Pivonka ‘906) is a continuation of WO/2017/044904 and have the same disclosure. While the examiner references the ‘906 document, corresponding text may be found in the ‘904 document.
Regarding claims 1, 20, 21, Pivonka et al. ‘906 teaches positioning leads 265 in the epidural space of a patient in the T5 to S5 position to treat a variety of conditions including an overactive bladder. See para. [0640]. One specific method of lead insertion into the spinal canal to access the sacral roots where they enter the spinal cord (i.e. epidural space) to affect overactive bladder is taught in para. [0610]. The electrodes can stimulate the sacral roots to affect overactive bladder. The nerves are stimulated particular tissues (e.g. Sacral roots) by selecting electrodes in the vicinity of the tissues inherently stimulated at certain frequencies and intensities and patterns (i.e. Electrode selection). Examples of frequencies, intensities, and patterns (e.g. monopolar, bipolar) for treating an overactive bladder are found in para. [0094]. Components of overactive bladders that can be treated include increasing bladder capacity to improve bladder storage as well as bladder emptying. See para. [0058]. Because these functions are performed in sequence (e.g. bladder storage, bladder emptying) they involve the stimulation of different epidural tissue corresponding to the musculature effective (e.g. the detrusor muscle, sphincter etc.). Pivonka teaches that the spinal stimulator is also used to effect to affect a cardiac state para. [0465] and can be used to pace and/or defibrillate the heart (i.e. a cardiac state) and may also be used to treat high blood pressure, however, he does not provide stimulation to treat a cardiac state concurrently with stimulation to treat overactive bladder conditions. Phillips et al. teaches a method of spinal cord stimulation to affect a cardiac state of hypotension wherein stimulation is provided to the T11-l1 spinal cord segments which are located above the spinal cord segments stimulated by Pivonka to regulate blood pressure in SCI patients and teaches in para. [0170] indicates that the stimulation for blood pressure regulation may be performed concurrently with bladder treatment functions. Because the spinal cord segments stimulated for blood pressure are different electrodes (the second patterns) will be used to accomplish the simultaneous treatments for claims 1 and 21. It would have been obvious at the time of Applicant’s earliest filing date to modify Pivonka to in view of Phillips to regulate the cardiac state of blood pressure of a patient with SCI blood pressure and bladder continence/micturition issues. 
	Alternatively, since Pivonka mentions the treatment of high blood pressure, which may be a common occurrence in SCI patients as taught by Boggs, II et al (see para. [0011] , stimulation that directly effects the heart (cardiac state of the patient) the use of spinal cord stimulation at the T-T5 level corresponding to stellate ganglion stimulation, can affect the heart to reduce blood pressure in the SCI patient. Phillips is relied upon as above to teach concurrent bladder function stimulation and blood regulation. It would have been obvious to have applies the techniques of Bright and Phillips to regulate blood pressure in the hypertensive SCI patient concurrently since high blood pressure is a typical occurrence in SCI patients and one would not want to interrupt blood pressure regulation for a bladder function treatment if it can be avoided for obvious safety reasons

Regarding claim 3, a feedback sensor, para. [0465], may be used to alter stimulation patterns that affect produce a desired heart rate and/or blood pressure thereby inherently keeping the parameters within acceptable ranges.

Regarding claim 5, Applicant differs from Pivonka et al. in stating that the first and second patterns are not identical stimulation patterns, a feature to which Pivonka is silent. However, to treat the conditions of heart rate and/or blood pressure at the same time as the managing urinary incontinence by applying the stimulations to each at the same time would have been obvious if each conditioned required treatment concurrently. Furthermore, different stimulation patterns would seem inherent or necessary when performing the concurrent stimulation since different nerves are being stimulation. One would not expect the same pattern of stimulation being applied at thoracic nerve root sites to behave in an identical manner to stimulation at sacral nerve sites. Such stimulation patterns are typically determined empirically and are highly unlikely to be identical. Moreover, the heart rate and blood pressure patterns are altered

Regarding claim 6, Pivonka et al. teaches the first pattern is applied to S1-S5, Phillips T11-l1, Bright to T-T4, all different locations

Regarding claims 7, 9 and 20, Applicant differs from the explicit teachings of Pivonka in reciting a first epidural stimulation pattern applied to effect bladder storage in a patient, a third epidural stimulation pattern applied subsequent to the first pattern application and the second pattern of epidural stimulation applied during both the first stimulation pattern and the third stimulation pattern. As noted above, applying the first stimulation pattern simultaneous with the second stimulation pattern would have been obvious in the event that both stimulations are needed by the patient at the same time. Similarly applying a third stimulation pattern for bladder voiding subsequent to the first pattern for bladder filling would have been obvious. Pivonka provides stimulation to assistance with all aspects of urinary incontinence including bladder filling and bladder voiding.

Regarding claim 8, Pivonka provides stimulation to assistance with all aspects of urinary incontinence including bladder filling and bladder voiding (micturition), the third pattern micturition being different than the first pattern for bladder storage

Regarding claim 10, a first stimulation for bladder filling and a third stimulation for bladder emptying would not use the same patterns as they are directed to different tissue that affect different muscles

Regarding claim 11, the mere testing and determination of useful or preferred frequencies is considered a mere optimization of parameters. Using a higher frequency third stimulation than the that of first stimulation frequency would have been obvious if the third pattern requires a higher frequency or if one simply chooses to use a higher frequency when the same frequencies would work just as well. The relative frequency selection does not appear to be critical at this time and they serve the same function as taught by the references.

Regarding claim 12, the epidural stimulation is delivered at the spinal segments

Regarding Claim 13, Applicant differs from the teachings of Pivonka in reciting that improving bladder capacity is to within the range of 300 ml to 600 ml, Pivonka being silent to the bladder amounts. However, Applicant’s range is within the range of a normal patient so it would have been obvious that Pivonka would be used to increase capacities within that range.

Regarding claim 14, Applicant differs from the teachings of Pivonka in reciting that the decreasing of the detrusor leak point pressure in the individuals is to a range of less than 40cm H20, Pivonka being silent to the leak point pressure. However, Applicant’s range is within the range of a normal patient so it would have been obvious that Pivonka would be used to decrease the leak point pressure to within that pressure.

Regarding claim 15, Applicant differs from the explicit teachings of Pivonka in reciting the mapping of lower urinary tract response and cardiovascular responses upon apply epidural electrical stimulation to the spinal cord of the individual using multiple parameters and wherein the first pattern of epidural electrical stimulation is determined
at least in part on said mapping. However, such “mapping” would be inherent to the method of Pivonka since the desired parameters to affect the desired treatment stimulation is performed empirically.

Regarding claim 16, Applicant differs from the teachings of Pivonka in explicitly teaching activity-based recovery training of the individual. However, it would have been obvious to provide the user with activity - based training, for instance, training the patient to operate the device controller to stimulate both bladder filling and voiding as needed.

Regarding claim 17, the stimulation is delivered via an implanted electrode array.


Regarding claims 18- 19, Applicant differs from Pivonka in reciting that the individual being treated has a spinal cord injury. However, applying urinary assist devices such as the sacral nerve stimulator of Pivonka to treat individuals who have lost continence due to a spinal cord injury was a common application of the stimulators at the time of Applicant's effective filing date and would have been an obvious application of the Pivonka stimulator/technique for urinary assistance.

Regarding claim 22, Pivonka teaches that the epidural stimulation may be applied to the patient to effect detrusor sphincter dyssynergia. See para. [0218]. 
Regarding claim 23, Pivonka teaches that the epidural stimulation may be applied to the patient to effect detrusor over-activity. See para. [0218] including detrusor hyperreflexia.

Regarding claim 24 the, the Pivonka reference teaches that the epidural stimulation may be applied to the patient to alleviate urinary incontinence. See for instance paras. [0058] and [0218] for reducing urge incontinence and stress incontinence.

Regarding claim 25, Pivonka, Bright and Phillips do not teach a pulse width of 450 seconds, however the mere optimization of parameter including the effects and determination of effect pulse widths would be a part of the treating process as optimal stimulation parameter to provide relief to the patient are necessary.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W. BOCKELMAN whose telephone number is (571)272-4941. The examiner can normally be reached Monday -Friday 7:00am -3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571-272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK W. BOCKELMAN/           Primary Examiner, Art Unit 3792